


Exhibit 10.1


THE McCLATCHY COMPANY
2010 SENIOR EXECUTIVE RETENTION BONUS PLAN
(As Adopted Effective January 25, 2010)


Purpose.  The purpose of The McClatchy Company's 2010 Senior Executive Retention
Bonus Plan (the "Plan") is to motivate and reward eligible senior executive
officers ("SEOs") for dedicated performance towards stabilizing the company’s
financial outlook following a period of significant economic turmoil, by
providing this supplemental opportunity to increase cash compensation for 2010
should The McClatchy Company's ("McClatchy") performance in operating cash flow
for 2010 be determined by McClatchy’s Board of Directors (the “Board”) to be
sufficient to fund the supplemental company contribution under The McClatchy
Company 401(k) Plan (the “401(k) Plan”).  This Plan has been approved by the
Board.  No shareholder approval is required to give effect to the terms of the
Plan.  The Compensation Committee of McClatchy’s Board (the “Committee”) is
responsible for administration of the Plan and shall make all determinations
under the Plan, including whether the criteria has been satisfied for retention
bonus payments under the Plan.


Covered Individuals.  The individuals holding the following SEO positions on
January 1, 2010 shall be participants in the Plan (the “Participants”):  the
Vice Presidents, Operations, the Vice President, Finance and Chief Financial
Officer, the Vice President, Interactive Media, the Vice President, Human
Resources and the Vice President, General Counsel and Corporate Secretary.


Amount of Bonus.  The Committee shall notify each Participant of the amount of
bonus he/she will be eligible to receive.


Payment of Bonus.   If for 2010 the Board determines to fund the supplemental
company contribution under the 401(k) Plan, retention bonuses shall be payable
under this Plan for 2010.  Any such retention bonus shall be paid by March 15,
2011 following certification in writing by the Committee that the bonus criteria
has been achieved, and subject to the following additional conditions:


·  
Except as next provided, a Participant will only be entitled to receive payment
of a bonus under this Plan if he or she remains an employee of McClatchy or an
affiliate on the bonus payment date;

·  
Notwithstanding the condition just described, the Participant shall be entitled
to receive the entire bonus payment, if the bonus criteria are achieved, even
though no longer an employee on the bonus payment date, if the Participant
ceased to be an employee on account of death, Disability (as defined under the
401(k) Plan), early retirement under The McClatchy Company Retirement Plan,
involuntary termination without Cause or resignation on account of Good Reason.



Cause.  For purposes of this Plan, “Cause” shall mean (a) a willful failure by
the Participant to substantially perform the duties of his or her position with
McClatchy, other than a failure resulting from the Participant’s complete or
partial incapacity due to physical or mental illness or impairment, or (b) a
willful act by the Participant which constitutes gross misconduct and which is
materially injurious to McClatchy.  No act, or failure to act, by the Employee
shall be considered “willful” unless committed without a reasonable belief that
the act or omission was in McClatchy’s best interest.

 
 

--------------------------------------------------------------------------------

 

 


Good Reason.  For purposes of this Plan, “Good Reason” means, with respect to a
Participant, the occurrence of any of the following circumstances, without the
Participant’s express written consent, unless, if correctable, such
circumstances are fully corrected within 30 days of the notice of termination
given in respect thereof:  (a) a material diminution in employee’s base
compensation; (b) a material diminution in Participant’s authority, duties, or
responsibilities; (c) a material diminution in the budget over which Participant
retains authority; (d) a change in the geographic location at which Participant
must perform the duties from Sacramento, California; provided further that a
resignation shall not be considered to have been on account of Good Reason
unless the Participant provides McClatchy not less than 60 days’ advance notice
in writing within 90 days of the initial occurrence of the condition that is the
basis for such Good Reason and McClatchy does not correct the condition in the
time frame described above.


Amendment and Termination.  Except as required by applicable law, no amendment
to the Plan on or after January 1, 2010 will reduce the rights of Participants
to any bonus payable under this Plan for the 2010 fiscal year.  The Plan
automatically shall terminate following satisfaction of any and all obligations
under the Plan.  Plan amendments will require stockholder approval only to the
extent required by applicable law.



 
 
